        Case 2:20-cv-01244-DMC Document 6 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ERNESTO MACKEY,                               No. 2:20-CV-1244-DMC-P
12                         Plaintiff,
13            v.                                          ORDER
14    BRANDON PRICE, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983.

19                    For cases such as this, which are based on federal question jurisdiction, the federal

20   venue statute requires that the action be brought only in (1) a judicial district where any defendant

21   resides, if all defendants reside in the same State, (2) a judicial district in which a substantial part

22   of the events or omissions giving rise to the claim occurred, or a substantial part of property that

23   is the subject of the action is situated, or (3) a judicial district in which any defendant may be

24   found, if there is no district in which the action may otherwise be brought. See 28 U.S.C.

25   § 1391(b). In this case, the alleged civil rights violations took place in Fresno County, which is

26   within the boundaries of the Fresno division of the United States District Court for the Eastern

27   District of California. See Local Rule 120(b). Pursuant to Local Rule 120(d), a civil action

28   which has not been commenced in the proper division of the court may, on the court’s own
                                                          1
        Case 2:20-cv-01244-DMC Document 6 Filed 07/22/20 Page 2 of 2

 1   motion, be transferred to the proper division. Because the Sacramento division of this court is not

 2   the proper division, this action will be transferred to the Fresno division.

 3                  Accordingly, IT IS HEREBY ORDERED that this action is transferred to the

 4   United States District Court for the Eastern District of California sitting in Fresno.

 5

 6

 7   Dated: July 22, 2020
                                                            ____________________________________
 8                                                          DENNIS M. COTA
 9                                                          UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
